Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
The amendment filed 11/03/2021 has been entered. Claims 1-5, 7-15, and 17-19 are pending. Claims 1-5, 8-15, and 18-19 have been amended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-15, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and the browsing activity information includes information associated with at least one viewport.
In addition, the applicant argued that Ascar does not disclose or suggest “determining, by a processor of a server, based on browsing activity information of a user interacting with a page displayed by a client device, a salience to the user of each area of a page-view for the page”
In response to the applicant’s argument in col. 9, lines 7-15 Kane teaches receives and store the implicit behavior data related the network page from the client device in the data store, 
Therefore, specific area of interest (which is corresponding to salience area of a page-view) is identified based on implicit behavior data related the network page from the client device.
The applicant also argued that Ascar does not disclose or suggest “the browsing activity information includes information associated with at least one viewport”.
In response to the applicant’s argument in [0035] Lakshmanan teaches a map or the like may be provided to inform the current position of the viewport relative to the entire page.
Therefore, a map or any data that informs the current position of the viewport relative to the entire page is provided (which is corresponding to the information associated with at least one viewport).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ascar et al. (US 20100169792) hereinafter Ascar in view of Kane (US 9454765) hereinafter Kane and Lakshmanan (US 20080222273) hereinafter Lakshmanan and further in view of Hauser (US 20100287028) hereinafter Hauser.

However, Ascar does not explicitly disclose determining, by a processor of a server, based on browsing activity information of a user interacting with a page displayed by a client device, a salience to the user of each area of a page-view for the page, wherein the exposure map indicates the salience to the user of each area of the page-view for the page.
However, Kane teaches determining, by a processor of a server (i.e. a server computer, col. 2, lines 29-30), based on browsing activity information of a user interacting with a page displayed by a client device (i.e. receives and store the implicit behavior data related the network page from the client device in the data store, col. 9, lines 7-15), a salience to the user of each area of a page-view for the page (i.e. identify areas of interest using explicit behavior data and then correlates the areas of interest to the content of the network page, thereby identifying the content of the network page associated with a high level of user interaction, col. 6, lines 33-40), wherein the exposure map indicates the salience to the user of each area of the page-view for the page (i.e. the position density map application plots cursor positioning 153 (FIG. 1), scroll positioning 157 (FIG. 1), highlighting positioning 159 (FIG. 1), and other implicit behavior data. The position density map application may identify areas of interest if there are a high number of plotted positions within a certain region of the network page, col. 8, lines 43-54).
Based on Ascar in view of Kane it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Kane to the system of Ascar in order to easily determine user interest on page content viewed by Ascar system.
However, Ascar in view of Kane do not explicitly disclose wherein the browsing activity 
However, Lakshmanan teaches wherein the browsing activity information includes information associated with at least one viewport (i.e. A map or the like may be provided to inform the current position of the viewport relative to the entire page, [0035]), wherein the at least one viewport is a visible area of the page on the client device at any given moment (i.e. the viewport contains partial image data from the tiles, [0039]).	
Based on Ascar in view of Kane and further in view of Lakshmanan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Lakshmanan to the system of Ascar and Kane in order to easily identify which type of page content viewed by Ascar and Kane system. 
However, Ascar in view of Kane and further in view of Lakshmanan do not explicitly disclose determining the salience comprises determining delta time spans for all viewport instances associated with the page-view and computing a weighted sum of the delta time spans.
However, Hauser teaches wherein determining the salience comprises determining delta time spans for all viewport instances associated with the page-view (i.e. the amount of time for individual elements in the viewport can be determined, [0042]) and computing a weighted sum of the delta time spans (i.e. total viewport time data may be determined from time stamp information, [0042]).
Based on Ascar in view of Kane and Lakshmanan and further in view of Hauser it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Hauser to the system of Ascar, Kane, and Lakshmanan in order to easily determine a common or popular attention areas of a web page (Hauser [0003]). 



Regarding claims 3, Ascar in view of Kane do not explicitly disclose wherein the browsing activity information includes a pan/zoom dataset and an element dataset, wherein the pan/zoom dataset includes pan/zoom operations and the information associated with the at least one viewport, wherein the element dataset includes data related to at least one element of the page.
However, Lakshmanan teaches the browsing activity information includes a pan/zoom dataset (i.e. zoom into and pan the zoom window area, [0039]) and an element dataset (i.e. browsing actions relative to elements,[0004]), wherein the pan/zoom dataset includes pan/zoom operations (i.e. browsing experience, including zoom-in, zoom-out and panning support, [0017]) and the information associated the at least one viewport (i.e. viewport relative to the entire page, [0035]), wherein the element dataset includes data related to at least one element of the page (i.e. The metadata management (MM) class stores the properties of the interactive elements (e.g., as the page meta file 118B or in a suitable data structure containing corresponding data, [0033]). 
Based on Ascar in view of Kane and further in view of Lakshmanan it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Lakshmanan to the system of Ascar and Kane in order to increase efficiency of user activity on web page of Ascar and Kane system.  							

Regarding claims 4, Ascar in view of Kane do not explicitly disclose aggregating the at least one viewport to create the exposure map at the page-level view, wherein the aggregated at least one viewport is overlaid on top of another page-view of the page.

Based on Ascar in view of Kane and further in view of Lakshmanan it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Lakshmanan to the system of Ascar and Kane in order to improve viewing web page of Ascar and Kane system.  

Regarding claims 5, Ascar in view of Kane do not explicitly disclose creating a reference layout, wherein the reference layout is a layout of the page and is different than a layout of the page-view; mapping each of the at least one viewport to the reference layout to create a plurality of intersection areas; performing a union operation on the plurality of intersection areas of each of the at least one viewport to create a plurality of mapped viewports; and aggregating plurality of mapped viewports for the pan/zoom dataset.
However, Lakshmanan teaches creating a reference layout, wherein the reference layout is a layout of the page and is different than a layout of the page-view (i.e. the client device generates the tiles from the page image data, [0005]); mapping each of the at least one viewport to the reference layout to create a plurality of intersection areas (i.e. Fig. 4, item 474); performing a union operation on the plurality of intersection areas of each of the at least one viewport to create a plurality of mapped viewports (i.e. Fig. 5); and aggregating the plurality of mapped viewports for the viewports of the pan/zoom dataset (i.e. Fig. 5, item 470). 
Based on Ascar in view of Kane and further in view of Lakshmanan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the 

Regarding claims 7, Ascar teaches the page-view is characterized by a page-view layout mapped to overlay the reference layout (i.e. when viewing a web page or visual content catalogue a user may move a cursor around the page and select an item, thus directing the web page or the visual content catalogue in response to the user's selection, [0035]).			

Regarding claims 8, Ascar the page displayed by the client device is a page of a mobile application installed on the client device (i.e. when accessing a website or visual content catalogue, a user is generally directed to a start page or "home page" or beginning location, [0035]) or a web page rendered by a web browser installed on the client device (i.e. When viewing a web page or visual content catalogue a user may move a cursor around the page and select an item, thus directing the web page or the visual content catalogue in response to the user's selection, [0035]).

Regarding claims 9, Ascar teaches the page-view layout includes at least one visible area of the displayed page (i.e. the user viewed a particular portion of a web page or visual content while browsing or navigating a website or visual content catalogue, [0022]). 

Regarding claims 10-15 and 17-19, the limitations of claims 10-15 and 17-19 are similar to the limitations of claims 1-5 and 7-9. Ascar further teaches a non-transitory computer readable medium having stored thereon instructions (i.e. a series of program instructions on a computer readable medium such as a computer readable storage medium, [0017]). A system comprising: a processing circuitry; and a memory (i.e. Computer system 700 includes such as processor 704, system memory, [0057]). Therefore, the limitations of claims 10-15 and 17-19 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner

11/15/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447